DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-15 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Navarro (4,844,109).
Claim 1, Navarro discloses an apparatus comprising:
a plurality of upright frames (upright 11) to support a net (covering 46; it is noted that the upright frames are capable of supporting any time of covering including batting cage net covering); and
a track system (which includes base 32, track 34, anchor strips 36, lag bolts 37) comprising a first track and a second track (left and right tracks 34), the first track to be placed parallel to the second track (figure 1), the first track and the second track to guide movement of the plurality of for use of the batting cage net.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

    PNG
    media_image2.png
    530
    565
    media_image2.png
    Greyscale


Claim 13, Navarro shows the first track comprises a rail (column 3, lines 15-19;  Navarro discloses the rollers 33 ride on rail 34).
Claim 14, Navarro shows the rail comprises at least one curved edge (Figure 4) to interface with a wheel (33) coupled to an upright frame (11) of the plurality of upright frames (11). 
Claim 15, Navarro shows one or more locking mechanisms (ratchet lock 44; column 3, lines 61-68 and column 4, lines 1-30)  to lock at least one of the upright frames (11) in place at a desired position along the first track and the second track.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (4,844,109).
Claim 2, Navarro discloses the claimed device with the exception of the first track comprises a plurality of track segments connected by a plurality of joints.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made Navarro’s track(s) of a plurality of segments and connected the segments with any known means i.e. joints, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Claim 3, it would have been further obvious to include at least one interlocking segment of a first track segment of the first track adapted to abut against at least one interlocking segment of a second track segment of the first track for the modified Navarro track given that interlocking the segments will insure that the segments are properly secured together and will not separate when in use.
Claim 4, it would have been further obvious to utilize any well-known means including tongue and a groove joints for the modified track of Navarro given that the objective is to securely connect the track segments together so that they segments do not separate when in use.

Claim 7, Navarro shows a base segment (Figure 4, brackets 31 act as the base segment; the brackets are the U-shaped segment attached to the bottom of 11 between elements 35) to couple to an upright frame of the plurality of upright frames (11), the base segment coupled to at least one wheel (33) configured to roll within the recessed portion of the first track.
Claim 8, Navarro shows the base segment (U-shaped segment 31) comprising a plate (horizontal segment of the U-shaped bracket 31), the at least one wheel (31; Figure 4) coupled below the plate.
Claim 9, Navarro shows the base segment (U-shaped segment 31) comprising a plate (vertical side segment of the U-shaped bracket 31), the at least one wheel (31; Figure 4) coupled to the side plates.
Claim 10, Navarro shows a base segment (Figure 4, brackets 31 act as the base segment; the brackets are the U-shaped segment attached to the bottom of 11 between elements 35) to couple to an upright frame (11) of the plurality of upright frames, the base segment coupled to a configured to a skid adapted to slide within the recessed portion of the first track.
Claim 11, Navarro discloses the claimed device with the exception of the first track comprises a plurality of slidable track segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made Navarro’s track(s) of a plurality of slidable track segments, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Claim 16,  as noted above, Navarro discloses a plurality of upright support frames (11) for supporting a covering (covering 46).  The covering may be any suitable flexible material including canvas or plastic sheeting.  One of ordinary skill in the art would have readily recognized that other covering such as mesh netting may also have been used in order to meet the end user’s needs given that it is known to use mesh netting as covers for shelters. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro (4,844,109) in view of Eenigenburg, Jr. (2,998,196) (hereinafter Eenigenburg).
Claim 5, Navarro discloses the claimed device with the exception of the at least one joint of the plurality of joints is pivotable. However, as disclosed by Eenigenburg (Figures 4 and 5; column 3, lines 56-73) it is known in the art to provide tracks with pivotable joints.  It would have been obvious to one of ordinary skill in the art to have used such a joint for Navarro’s track given that Eenigenburg teaches such joints are desireable and aid in strengthening the joins.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogasawara (4,100,696) and Genin (3,562,950) both show tongue and groove joint between adjacent track segments (figure 1 respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
26 March 2022